DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 8/30/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleesattel et al. (U.S. Patent 3,113,225).
Regarding claim 1, Kleesattel discloses an apparatus, comprising: a body (23) configured to generate ultrasonic vibration; and a horn (20) comprises a horn body portion (considered 21/121/221 and up to 22/122/222) connected to the body and configured to amplify the ultrasonic vibration and a 
As to the limitations in claim 1 (and 14) of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  These limitations are directed to the material or article worked upon by the apparatus and/or the intended use of the apparatus, i.e. functional language.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (i.e. a claim is only limited by positively recited elements) (See MPEP 2115).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by Kleesattel teaches all of the structural limitations of the claims as set forth above and is capable of “for manufacturing a display device”, “a bonding object”, “the bonding object comprises a signal wiring disposed on a target panel and a lead wiring disposed on a printed circuit board, and the signal wiring and the lead wiring are ultrasonically bonded to each other”, and “the horn tip portion is in direct contact with the printed circuit board and configured to apply vibration to the printed circuit board”, wherein as the material or article worked upon is a signal wiring disposed on a 
Regarding claim 2, the at least one body groove taught by Kleesattel comprises a body through-hole (slot) completely penetrating the horn body portion in a thickness direction from the surface of the horn body portion (Column 5, lines 4-10 and Figures 8 and 9).
Regarding claim 3, the horn body portion taught by Kleesattel comprises a center line equally dividing the horn body portion in a first direction (as shown in Figure 1), the at least one body groove comprises a first body groove (middle 25) disposed on the center line, and the first direction is a direction from the body toward the horn body portion (Figure 1).
Regarding claim 4, the at least one body groove taught by Kleesattel comprises a second body groove (outside 25) disposed at one side of the first body groove in a second direction intersecting the first direction and a third body groove (other outside 25) disposed at the other side of the first body groove in the second direction, and a distance (l) from the first body groove to the second body groove is equal to a distance (l) from the first body groove to the third body groove (as shown in Figure 1).
Regarding claim 6, at least approximately the top half of the horn body portion taught by Kleesattel has a uniform thickness along the first direction (see Figures 8 and 9).
Regarding claim 7, the horn body portion taught by Kleesattel comprises metal (Column 4, lines 32-33), and the horn tip portion has a uniform amplitude along the second direction during ultrasonic vibration of the horn tip portion (Column 4, lines 3-6).  
Regarding claim 8, Kleesattel teaches “the vibrations at the output end surface 22 will have a plane wave front, that is, vibrations will have a uniform amplitude along the entire output edge or surface” (Column 4, lines 3-6) wherein because the amplitude is uniform along the entire output edge or surface of the horn tip portion a difference between a minimum amplitude of the horn tip portion and a maximum amplitude of the horn tip portion is about 5% or less, i.e. 0%.

Regarding claim 14, Kleesattel is described above in full detail and further teaches the horn tip portion (122) comprises a lower surface facing the material or article worked upon, and the lower surface of the horn tip portion has a curved shape (as shown in Figure 8).
Regarding claim 15, the curved shape of the lower surface taught by Kleesattel has a predetermined (i.e. determined prior to use of the apparatus) curvature (as shown in Figure 8).
Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (JP 62-273833 and see also the machine translation).
Regarding claim 1, Mori discloses an apparatus, comprising: a body (1, 8, 2) configured to generate ultrasonic vibration; and a horn (3a/3b) comprises a horn body portion (considered up to the lower shaded region of Figure 1(b)) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (considered the lower shaded region of Figure 1(b)) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein the horn body portion comprises at least one body groove (comprising 4 and 5) surrounded by the horn body portion and completely penetrating the horn body portion in a thickness direction from a surface of the horn body portion (Figures 1(b) and 2 and Pages 5 and 6 of the machine translation).  
As to the limitations in claim 1 of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  The apparatus taught by Mori teaches all of the structural limitations of the claims as set forth above and is capable of “for manufacturing a 
Regarding claim 2, the at least one body groove taught by Mori comprises a body through-hole (slot and slit) completely penetrating the horn body portion in a thickness direction from the surface of the horn body portion (Figure 1(b)).
Regarding claim 3, the horn body portion taught by Mori comprises a center line equally dividing the horn body portion in a first direction (as shown in Figure 2 the center line corresponds with 5), the at least one body groove comprises a first body groove (comprising 4 and 5) disposed on the center line, and the first direction is a direction from the body toward the horn body portion (Figure 2).
Regarding claim 4, the at least one body groove taught by Mori comprises a second body groove (outer 4) disposed at one side of the first body groove in a second direction intersecting the first direction and a third body groove (other outer 4) disposed at the other side of the first body groove in the second direction, and a distance from the first body groove to the second body groove is equal to a distance from the first body groove to the third body groove (as shown in Figure 2 and see also the machine translation pages 5 and 6).
Regarding claim 5, a length of the first body groove (comprising 4 and 5) taught by Mori in the first direction is greater than a length of the second body groove (comprising 4) in the first direction, and is greater than a length of the third body groove (comprising 4) in the first direction (Figure 2).  

Regarding claim 7, the horn body portion taught by Mori comprises a material which is necessarily at least one of a metal, a metal compound, non-metallic inorganic compound, or an organic compound, and the horn tip portion has a uniform amplitude along the second direction during ultrasonic vibration of the horn tip portion (Page 5 of the machine translation).  
Regarding claim 8, Mori teaches “obtaining uniform vibration amplitude in phase at an output side end face of a tool horn” wherein because the amplitude is uniform (i.e. the always same) at the horn tip portion a difference between a minimum amplitude of the horn tip portion and a maximum amplitude of the horn tip portion is about 5% or less, i.e. 0%.
Claims 1-4, 6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull (U.S. Patent Application Publication 2014/0190638).
Regarding claim 1, Hull discloses an apparatus, comprising: a body (10) configured to generate ultrasonic vibration; and a horn (50A) comprises a horn body portion (considered portion of 50A including 66) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (comprising 50ci and 50cii and the tip groove therebetween) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein the horn body portion comprises at least one body groove (66) surrounded by the horn body portion and completely penetrating the horn body portion in a thickness direction from a surface of the horn body portion (Figures 2, 2A, and 15 and Paragraphs 0055-0058 and 0069).  
As to the limitations in claim 1 (and 14) of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  The apparatus taught by Hull teaches all of the structural limitations of the claims as set forth above and is capable of “for manufacturing a display device”, “a bonding object”, “the bonding object comprises a signal wiring 
Regarding claim 2, the at least one body groove taught by Hull comprises a body through-hole completely penetrating the horn body portion in a thickness direction from the surface of the horn body portion (as shown in Figure 10B).
Regarding claim 3, the horn body portion taught by Hull comprises a center line equally dividing the horn body portion in a first direction, the at least one body groove comprises a first body groove (middle 66) disposed on the center line, and the first direction is a direction from the body toward the horn body portion (Figure 2A).
Regarding claim 4, the at least one body groove taught by Hull comprises a second body groove (outer 66) disposed at one side of the first body groove in a second direction intersecting the first direction and a third body groove (other outer 66) disposed at the other side of the first body groove in the second direction, and a distance from the first body groove to the second body groove is equal to a distance from the first body groove to the third body groove (as shown in Figure 2A).
Regarding claim 6, at least approximately the top half of the horn body portion taught by Hull has a uniform thickness along the first direction (see Figure 15).
Regarding claim 9, the horn tip portion taught by Hull necessarily comprises a first surface connected to the horn body portion (considered the depicted planar surface below 50ci, the tip groove therebetween, and 50cii shown in Figure 15) and a second surface (considered the outer surface of 50ci, the tip groove therebetween, and 50cii) facing the first surface, and the horn tip portion comprises a tip 
Regarding claim 10, the tip groove taught by Hull is recessed in a direction from the second surface toward the first surface (Figure 15).
Regarding claim 11, Hull teaches the body comprises a power supply unit (11, 12, 13) configured to supply a power, a signal converter (10) configured to convert an electrical signal of the supplied power into a vibration signal, and a vibration amplifier (30) configured to amplify an amplitude of the vibration signal (Paragraphs 0052, 0053, and 0057).  
Regarding claim 14, Hull is described above in full detail and further teaches the horn tip portion comprises a lower surface facing the material or article worked upon, and the lower surface of the horn tip portion has a curved shape (as shown in Figure 15).
Regarding claim 15, the curved shape of the lower surface taught by Hull has a predetermined (i.e. determined prior to use of the apparatus) curvature (as shown in Figure 15).
Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (U.S. Patent Application Publication 2004/0013449).
Regarding claim 1, Fujimoto discloses an apparatus, comprising: a body (3) configured to generate ultrasonic vibration; and a horn (2) comprises a horn body portion (considered up to 5) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (5) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein the horn body portion comprises at least one body groove (9) surrounded by the horn body portion and completely penetrating the horn body portion in a thickness direction from a surface of the horn body portion (Figures 1A and 4 and Paragraphs 0009, 0011, 0029, 0030, 0047, and 0048).  

Regarding claim 2, the at least one body groove taught by Fujimoto comprises a body through-hole (slit) completely penetrating the horn body portion in a thickness direction from the surface of the horn body portion (see Figures 7 and 8).
Regarding claim 3, the horn body portion taught by Fujimoto comprises a center line equally dividing the horn body portion in a first direction, the at least one body groove comprises a first body groove (middle 9) disposed on the center line, and the first direction is a direction from the body toward the horn body portion (Figure 4).
Regarding claim 4, the at least one body groove taught by Fujimoto comprises a second body groove (18) disposed at one side of the first body groove in a second direction intersecting the first direction and a third body groove (18) disposed at the other side of the first body groove in the second direction, and a distance from the first body groove to the second body groove is equal to a distance from the first body groove to the third body groove (as shown in Figure 4).

Regarding claim 6, the horn body portion taught by Fujimoto has a uniform thickness along the first direction (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Mori or Fujimoto.
Hull is described above in full detail.  Hull teaches the horn body portion comprises metal (Paragraph 0054).  Hull does not expressly teach the horn tip portion has a uniform amplitude along the second direction during ultrasonic vibration of the horn tip.  However, it is well understood by one of ordinary skill in the art the body grooves, and including a length of the first body groove in the first direction is greater than a length of the second body groove in the first direction and is greater than a length of the third body groove in the first direction, are provided so that the horn tip portion has a uniform amplitude along the second direction during ultrasonic vibration of the horn tip, i.e. considered wherein a difference between a minimum amplitude of the horn tip and a maximum amplitude of the horn tip is about 5% or less including 0%, as evidenced by Mori (described above in full detail) or Fujimoto (described above in full detail and see further Figure 4 and Paragraphs 0047 and 0048).  It .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Blair (GB 2124134).
Hull is described above in full detail.  The horn tip portion taught by Hull necessarily comprises a first surface connected to the horn body portion (considered the depicted planar surface below 50ci, the tip groove therebetween, and 50cii shown in Figure 15) and a second surface (considered the outer surface of 50ci, the tip groove therebetween, and 50cii) facing the first surface, and the horn tip portion comprises a tip groove recessed from edges (of the horn tip portion) spaced apart from each other along a second direction of the second surface.  In the event it is somehow considered the horn tip portion taught by Hull does not necessarily comprise a first surface connected to the horn body portion the following rejection is made.  It is known in the same art the horn tip portion (32) is made removable by comprising a first surface (e.g. of a planar surface) facing the outer/second surface of the horn tip portion and connected to and facing the horn body portion (30) to save having to replace the entire horn due to wear which would be very expensive as taught by Blair (Figure 1 and Page 1, lines 101-109 and Page 2, lines 84-86).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the horn tip portion taught by Hull is made removable, i.e. comprises a first surface of a planar surface below 50ci, the tip groove therebetween, and 50cii shown in Figure 15 and connected to and facing the horn body portion and facing the second surface of the horn .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel in view of Mori or Fujimoto.
Kleesattel is described above in full detail.  Kleesattel does not expressly teach a length of the first body groove in the first direction is greater than a length of the second body groove in the first direction and is greater than a length of the third body groove in the first direction, it being noted Kleesattel is not limited to any particular length.   It is known in the same art the length of the first body groove in the first direction is greater than a length of the second body groove in the first direction and is greater than a length of the third body groove in the first direction as an improvement (such as compared to equal length body grooves) as evidenced by Mori (described above in full detail and see in particular Figures 2 and 6 and Pages 3-6 of the machine translation) and as an alternative to equal length grooves as evidenced by Fujimoto (described above in full detail and see in particular Figures 1A and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in Kleesattel a length of the first body groove in the first direction is greater than a length of the second body groove in the first direction and is greater than a length of the third body groove in the first direction as is not only a simple substitution of one known configuration for another to yield predictable results as evidenced by Fujimoto or Mori but as an improvement as taught by Mori.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel in view of Hull.
Kleesattel is described above in full detail.  Kleesattel teaches the horn tip portion (222) comprises a first (upper) surface connected to the horn body portion and a second (lower) surface facing the first surface (Figure 9) without expressly teaching the horn tip portion comprises a tip groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746